DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election with traverse of species A-D in the reply filed on 22 February 2022 is acknowledged.  The traversal is on the ground that the species are sufficiently related to pose no undue search burden.  
The Office action dated 19 January 2022 required election of the following species:
A.	In Claim 1, one species must be elected from (i) monomers capable of forming cyclic monomers; (ii) cyclic monomers; and (iii) oligomers and polymers from said monomers.
B.	In Claim 5, one species must be elected from (i) at least one molecule with at least one carbon double bond and at least one more reactive group; and (ii) at least one molecule capable of undergoing ring opening polymerization and containing at least one more reactive group.
C.	In Claim 6, one species of resin must be elected from (i) a monomeric state; (ii) a partly polymerized state; and (iii) a fully polymerized state.
D.	One species of structure/article must be elected from among Claims 11-15.
With respect to Group A, a requirement for election of species is permissible where there is a patentable difference between the species as claimed and there would be a serious burden on the examiner if election were not required.  See MPEP 808.01(a), 808.2, and 808.3.  The species in Group A are patentably distinct for the reasons discussed in paragraph 8 of the previous Office action.  However, search and examination of the elected species in Group A revealed prior art which also applied to the non-elected species.  
Concurrent examination of all species within Group A presents no serious or additional burden relative to examination of the elected species alone.  Therefore, the Applicant’s traversal with respect to Group A is persuasive.  Upon further consideration following a search of the prior art, the requirement for election of species included in Group A in the Office action dated 19 January 2022 has been withdrawn.
In Group B, Claim 5 has been amended to cancel species (ii).  In Group C, Claim 6 has been amended to cancel species (i) and (ii).  In Group D, Claims 11, 12, 14, and 15 have been cancelled.  The cancellation of the alternative species in these groups renders the requirement for election of species identified in Groups B-D moot.  Therefore, the requirement for Groups B-D has been withdrawn.  The Applicant is advised that introducing new claims or limitations drawn to the alternate species originally present in Groups B-D may necessitate a new requirement for election of species.
In view of the lack of serious examination burden for the species in Group A and the cancellation of species in Groups B-D, the requirement for election of species set forth in the Office action dated 19 January 2022 is hereby withdrawn and all species in Claims 1-10, 13, and 16-24 are rejoined and fully examined for patentability under 37 CFR 1.104.  
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 3 requires that at least 40% by weight of the sum of the first and second compositions originate from a renewable origin being a naturally occurring resource “which replenishes to overcome resource depletion through either biological reproduction or other natural reoccurring processes within the human time scale.”  There is no indication in either the claim or the specification as to what is being replenished; which resource(s) is/are being depleted; how “biological reproduction” serves to deplete such resources; which other natural reoccurring processes meet this limitation; or what time period or range is covered by the “human time scale”.  Therefore, the full metes and bounds of Claim 3 cannot be determined.
Claims 19 and 20 depend from Claim 3 and are therefore similarly indefinite.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-10, 13, and 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabashima et al. (US 2009/0093575).  ThermoFisher (Glycidyl Methacrylate Safety Data Sheet, 2021, p. 1-12) is cited as an evidentiary reference.
Regarding Claims 1, 2, 17, and 18, Kabashima teaches a composition comprising a polylactic acid (PLA) resin mixed with a (meth)acrylic acid ester compound (Abstract).  PLA represents a polymer produced from cyclic monomers (i.e. lactide) or monomers capable of forming cyclic monomers (i.e. lactic acid).  PLA is recognized in the art as a polymer and does not contain any non-polymerized hydroxy acids.  Therefore, Kabashima’s PLA reads on the claimed first composition.
The (meth)acrylic ester compound is used to link the PLA molecules (p. 2, [0032]) by reacting with PLA in the presence of a peroxide (p. 2, [0034]).  Thus, the (meth)acrylic ester compound is capable of copolymerizing with PLA.  This reads on the claimed second composition.
Kabashima’s composition includes 0.01-20 parts by mass (meth)acrylic ester compound per 100 parts PLA (p. 2, [0033]).  This indicates that the composition will include approximately 83.3-99.99 wt% PLA and 0.01-16.7 wt% (meth)acrylic ester compound.  Thus, Kabashima anticipates Claims 1 and 2.
Alternatively regarding Claims 1 and 2, Kabashima teaches another resin composition comprising 70-99 wt% of a crosslinked biodegradable polyester resin formed from the aforementioned PLA and (meth)acrylic ester; 1-30 wt% of a reinforcing 
The PLA-based polyester resin reads on the claimed first composition as discussed above.  Carbodiimide compounds are recognized in the art as reacting with terminal groups present in polyesters such as PLA.  Therefore, Kabashima’s carbodiimide reads on the claimed second composition.  
The amounts indicated at page 2, [0027] correspond to a composition comprising approximately 63.63-98.99 wt% of a crosslinked PLA resin and 0.01-9.09 wt% of a carbodiimide compound.  Thus, this embodiment of Kabashima also anticipates Claims 1, 2, 17, and 18.
Regarding Claim 4, the first (meth)acrylic ester compound listed by Kabashima is glycidyl methacrylate (p. 2, [0032]).  ThermoFisher demonstrates that this compound has a melting point of -90°C (p. 6, Section 9).
Regarding Claim 5, glycidyl methacrylate is recognized in the art as containing one carbon double bond and one epoxy group.  The epoxy group reads on the claimed at least one more reactive group.
Regarding Claim 6, Kabashima’s product is described as crosslinked (p. 1, [0017]) and no residual monomer or partially polymerized products are described as being present.  Therefore, it is understood that Kabashima’s product is fully polymerized as claimed.
Regarding Claim 7, Kabashima’s composition includes fibers mixed with the crosslinked biodegradable polyester resin (p. 4, [0058]).  The fibers are formed from a polymer having an aromatic amide structure, such as polyparaphenylene 
Regarding Claims 8 and 21-23, the fibers preferably have a length of 2-6 mm (p. 5, [0070]).  
Regarding Claim 9, the carbodiimide compound described above reads on the claimed crosslinker.  Alternatively, a variety of other crosslinking agents are described at page 4, [0052].  
Regarding Claim 10, the fibers described above read on fillers as claimed.  Alternatively, the composition may include pigments (i.e. colorants), antioxidants, flame retardants, and fillers (p. 6, [0081]).
Regarding Claim 13, Kabashima teaches molded articles formed by injection molding and extrusion (p. 6, [0083]).
Regarding Claim 16, the (meth)acrylic ester compound is used to link the PLA molecules (p. 2, [0032]) by reacting with PLA in the presence of a peroxide (p. 2, [0034]).  Thus, the (meth)acrylic ester compound is capable of copolymerizing with PLA.  Alternatively, carbodiimide compounds are recognized in the art as reacting with terminal functional groups present in polyesters such as PLA.  




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kabashima as applied to Claims 1 and 8 above, further in view of Katayama et al. (US 2004/0068059).
Regarding Claim 24, Kabashima remains as applied to Claims 1 and 8 above.  Kabashima teaches the use of fillers at page 6, [0081].  Kabashima does not teach a specific filler or an appropriate size for such a filler.
In the same field of endeavor, Katayama teaches a composition containing PLA (Abstract).  The composition is used to form molded articles through processes including injection molding and extrusion (p. 15, [0262]).  The composition may include an inorganic filler such as silica, preferably having a particle diameter of 50 nm or less.  The addition of the inorganic filler increases both biodegradability and melt strength, which results in improved moldability (p. 39, [0626]-[0628]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kabashima in view of Katayama to select silica having a particle diameter of 50 nm or less for the benefit of increased biodegradability, increased melt strength, and improved moldability.  In addition, Katayama demonstrates that silica having a particle diameter of 50 nm or less is suitable for use as a filler material in PLA-based compositions used to form molded articles through processes including injection molding and extrusion.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762